

115 HCON 11 IH: Expressing the sense of Congress that Jerusalem is the capital of Israel and therefore, consistent with the location of other United States embassies, the United States embassy in Israel should be located in Jerusalem.
U.S. House of Representatives
2017-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 11IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2017Mrs. Blackburn (for herself and Mr. Sherman) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that Jerusalem is the capital of Israel and therefore, consistent
			 with the location of other United States embassies, the United States
			 embassy in Israel should be located in Jerusalem.
	
 Whereas the city of Jerusalem is the seat of Israel’s Government, including its President, Parliament, and Supreme Court, and is the site of numerous government ministries and social and cultural institutions;
 Whereas since June 7, 1967, the city of Jerusalem has been an undivided city; Whereas since 1995, it has been Federal law to recognize Jerusalem as the capital of Israel and to relocate to Jerusalem the United States Embassy in Israel, and this law has not been superseded;
 Whereas this sense of Congress has no bearing on the final status of Jerusalem as the United States is not a party to the Israel-Palestinian conflict;
 Whereas the United States maintains its embassy in the functioning capital of every country except in the case of the United States democratic friend and strategic ally, the State of Israel; and
 Whereas the United States maintains a consulate in the city of Jerusalem that conducts the official business of the United States Government: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the United States Government should officially recognize Jerusalem as the capital of Israel; and
 (2)the United States embassy in Israel should be located in the city of Jerusalem. 